DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10755110 in view of Rothschild (US 20060114516 A1).

Instant application
U.S. Patent No 10755110
1. A vehicular trailering assist system comprising: a rear backup camera disposed at a rear portion of a vehicle equipped with the vehicular trailering assist system, the rear backup camera viewing at least rearward of the equipped vehicle;
Claim 12
wherein said camera has a field of view rearward of the equipped vehicle that encompasses a trailer that is being towed by the equipped vehicle,
wherein the rear backup camera comprises a CMOS imaging array having at least one million photosensors arranged in rows and columns;
Rothschild  discloses: As the user pushes the device's shutter button 124, light is allowed to enter through the lens 102 and shine on the image sensor, e.g., a charge-coupled device (CCD) or complimentary metal-oxide semiconductor (CMOS). The image sensor includes preferably millions of photosensors, e.g., pixels, wherein each pixel absorbs the light and transforms the light into an electric charge proportional to the intensity of light.
an image processor operable to process image data captured by the rear backup camera;
Claim 12
control comprising an image processor operable to process image data captured by said camera
a video display screen disposed in the equipped vehicle and viewable by a driver of the equipped vehicle, the video display screen operable to display video images derived from image data captured by the rear backup camera;
Claim 12
a video display screen disposed in the equipped vehicle for viewing by a driver of the equipped vehicle, wherein said video display screen displays images of the scene rearward of the equipped vehicle to assist the driver during a reversing maneuver of the equipped vehicle;
wherein, with a trailer hitched to a hitch point of the equipped vehicle, the rear backup camera views at least part of the trailer that is hitched to the hitch point of the equipped vehicle;
Claim 12
trailer hitch point from a rear axle of the equipped vehicle;
wherein, during a reversing maneuver of the equipped vehicle with the trailer hitched thereto, the vehicular trailering assist system determines a projected path of travel of the equipped vehicle with the trailer hitched thereto based at least in part on (i) image data captured by the rear backup camera and processed at the image processor, (ii) vehicle parameters provided to the vehicular trailering assist system and (iii) trailer parameters provided to the vehicular trailering assist system;
Claim 16
The trailering assist system of claim 12, wherein said video display screen is operable to display information for viewing by the driver of the equipped vehicle to assist the driver in driving the equipped vehicle with the trailer, and wherein said video display screen is operable to display a predicted path that the trailer and equipped vehicle are traveling along responsive at least in part to the estimated trailer angle.

Claim 17
 The trailering assist system of claim 16, wherein said video display screen is operable to display an appropriate path for the equipped vehicle and trailer to follow to reverse the trailer towards a target location.
wherein the vehicle parameters include (i) steering angle of the equipped vehicle and (ii) length between the hitch point and a rear axle of the equipped vehicle;
Claim 12
(iii) trailer length of the towed trailer, (iv) vehicle length of the equipped vehicle,
wherein the trailer parameters include (i) trailer angle, wherein the trailer angle comprises an angle between a longitudinal axis of the trailer and a longitudinal axis of the equipped vehicle, and (il) length between the hitch point and an axle of the trailer; and
Claim 12
wherein the estimated trailer angle comprises an estimation of an angle of a longitudinal axis of the trailer relative to a longitudinal axis of the equipped vehicle;
wherein, during the reversing maneuver of the equipped vehicle with the trailer hitched thereto, the video display screen displays the projected path for viewing by the driver of the equipped vehicle during the reversing maneuver.
Claim 17
The trailering assist system of claim 16, wherein said video display screen is operable to display an appropriate path for the equipped vehicle and trailer to follow to reverse the trailer towards a target location.


2. The vehicular trailering assist system of claim 1, wherein the projected path is displayed at the video display screen as a graphic overlay overlaid at displayed video images derived from image data captured by the rear backup camera.
Claim 14
The trailering assist system of claim 12, wherein said video display screen displays a graphic overlay representative of the trailer to assist the driver during the reversing maneuver of the equipped vehicle.
3. The vehicular trailering assist system of claim 1, wherein the projected path is displayed at the video display screen as a graphic overlay that overlays video images displayed on the video display screen to assist the driver during the reversing maneuver of the equipped vehicle with the trailer hitched thereto.
Claim 14
The trailering assist system of claim 12, wherein said video display screen displays a graphic overlay representative of the trailer to assist the driver during the reversing maneuver of the equipped vehicle.
4. The vehicular trailering assist system of claim 1, wherein the vehicular trailering assist system generates an alert to the driver of the equipped vehicle to assist the driver in adjusting the steering angle of the equipped vehicle to guide the trailer towards a target location.
Claim 15
The trailering assist system of claim 12, wherein said control is operable to alert the driver of the equipped vehicle when said steering wheel angle error value is at or above the threshold level to assist the driver in adjusting the actual steering angle of the equipped vehicle to guide the trailer towards a target location during the reversing maneuver of the equipped vehicle
5. The vehicular trailering assist system of claim 4, wherein the alert comprises at least one selected from the group consisting of an audible alert and a visual alert.
Claim 13
The trailering assist system of claim 12, wherein said alert comprises at least one of an audible alert and a visual alert.
6. The vehicular trailering assist system of claim 1, wherein the vehicular trailering assist system determines a target path for the equipped vehicle with the trailer hitched thereto to follow to reverse the trailer towards a target location.
Claim 15
The trailering assist system of claim 12, wherein said control is operable to alert the driver of the equipped vehicle when said steering wheel angle error value is at or above the threshold level to assist the driver in adjusting the actual steering angle of the equipped vehicle to guide the trailer towards a target location during the reversing maneuver of the equipped vehicle
7. The vehicular trailering assist system of claim 6, wherein the video display screen displays the target path to assist the driver of the equipped vehicle in maneuvering the equipped vehicle with the trailer hitched thereto to reverse the trailer towards the target location.
Claim 17
The trailering assist system of claim 16, wherein said video display screen is operable to display an appropriate path for the equipped vehicle and trailer to follow to reverse the trailer towards a target location.
8. The vehicular trailering assist system of claim 1, wherein the vehicle parameters provided to the vehicular trailering assist system further include at least one selected from the group consisting of (i) speed of the equipped vehicle, (ii) length of the equipped vehicle and (iii) width of the equipped vehicle.
Claim 12
wherein said input of vehicle parameters includes input of at least some of (i) speed of the equipped vehicle, (ii) measured steering wheel angle of the equipped vehicle, (iii) trailer length of the towed trailer, (iv) vehicle length of the equipped vehicle, (v) vehicle width of the equipped vehicle and (vi) trailer hitch point from a rear axle of the equipped vehicle
9. The vehicular trailering assist system of claim 1, wherein the trailer parameters provided to the vehicular trailering assist system further include length of the trailer.
Claim 12
wherein said input of vehicle parameters includes input of at least some of (i) speed of the equipped vehicle, (ii) measured steering wheel angle of the equipped vehicle, (iii) trailer length of the towed trailer, (iv) vehicle length of the equipped vehicle, (v) vehicle width of the equipped vehicle and (vi) trailer hitch point from a rear axle of the equipped vehicle
10. The vehicular trailering assist system of claim 1, wherein the vehicular trailering assist system generates an alert to alert the driver of a potentially hazardous situation during the reversing maneuver of the equipped vehicle with the trailer hitched thereto.
Claim 15
The trailering assist system of claim 12, wherein said control is operable to alert the driver of the equipped vehicle when said steering wheel angle error value is at or above the threshold level to assist the driver in adjusting the actual steering angle of the equipped vehicle to guide the trailer towards a target location during the reversing maneuver of the equipped vehicle


Regarding the vehicular trailering assist system of claims 11-17 and 18-20 are rejected under the same double patenting reasoning used to reject the vehicular trailering assist system of claim 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486